[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________           FILED
                                                 U.S. COURT OF APPEALS
                              No. 11-12412         ELEVENTH CIRCUIT
                          Non-Argument Calendar       MARCH 23. 2012
                        ________________________        JOHN LEY
                                                         CLERK
                   D.C. Docket No. 9:93-cr-08061-WPD-1



UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

                                    versus

RAUL MIRANDA-ALFARO,
a.k.a. Raul Alfaro Miranda,

                                                           Defendant-Appellant.

                       __________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                               (March 23, 2012)

Before DUBINA, Chief Judge, EDMONDSON and FAY, Circuit Judges.

PER CURIAM:

     Appellant Raul Miranda-Alfaro, a Cuban national, appeals the district
court’s denial of his motion for a writ of error coram nobis to set aside his 1993

guilty pleas and convictions for cocaine trafficking. In 1994, the district court

sentenced Miranda-Alfaro to 24 months’ imprisonment, below the 10-year

statutory minimum, based on a motion from the government for his substantial

assistance in other prosecutions. The district court denied his instant motion

because, among other reasons, he could not satisfy the prejudice prong of an

ineffective assistance of counsel claim.

      On appeal, Miranda-Alfaro raises several arguments. He argues that Padilla

v. Kentucky, 559 U.S.     , 130 S. Ct. 1473, 176 L. Ed. 2d 284 (2010), announced a

new rule of law that applies retroactively. He also argues that his motion was

timely because he moved for relief within one-year of the Padilla decision. As to

the prejudice prong of an ineffective assistance of counsel claim, he argues that

the district court should either have presumed prejudice, or found that he showed

actual prejudice because he swore in an affidavit that, had he known of the adverse

immigration consequences of his guilty plea, he would not have pleaded guilty.

      We review the denial of a writ of error coram nobis for abuse of discretion.

United States v. Peter, 310 F.3d 709, 711 (11th Cir. 2002). We review a claim of

ineffective assistance of counsel de novo. Chandler v. United States, 218 F.3d

1305, 1312 (11th Cir. 2000) (en banc). We review the district court’s findings of

                                           2
fact for clear error. Holladay v. Haley, 209 F.3d 1243, 1247 (11th Cir. 2000).

      The All Writs Act, 28 U.S.C. § 1651(a), gives federal courts the authority to

issue writs of error coram nobis. United States v. Mills, 221 F.3d 1201, 1203

(11th Cir. 2000). A movant establishes an ineffective assistance of counsel claim

when he shows that (1) counsel’s performance was deficient, and (2) the deficient

performance prejudiced him. See Strickland v. Washington, 466 U.S. 668, 686,

104 S. Ct. 2052, 2064, 80 L. Ed. 2d 674 (1984). We need not address both

components of the inquiry where the movant makes an insufficient showing on

one. Holladay v. Haley, 209 F.3d at 1248.

      Only three ineffective assistance of counsel circumstances merit a

presumption of prejudice, of which a failure to advise about the immigration

consequences of a guilty plea is not one. See United States v. Cronic, 466 U.S.

648, 659-60, 104 S. Ct. 2039, 2047, 80 L. Ed. 2d 657 (1984). In order to show

prejudice when counsel did not advise the movant of the possible immigration

effects of a guilty plea, the movant must show that a decision to reject a plea

bargain would have been rational under the circumstances. See Padilla, 559 U.S.

at   , 130 S. Ct. at 1485.

      Here, the record demonstrates that Miranda-Alfaro cannot satisfy the

prejudice prong of an ineffective assistance of counsel claim because the district

                                          3
court did not err when it declined to presume prejudice, and it did not clearly err

when determined that his affidavit was unreliable considering the exceptional

benefit he received from pleading guilty. The plea bargain lowered his sentence of

imprisonment by eight years. Miranda-Alfaro cannot show that a rational person

would have rejected his plea bargain. Thus, he cannot show prejudice. We need

not consider his other arguments because, regardless of the retroactive

applicability of Padilla or the timeliness of his motion, he cannot succeed on his

underlying ineffective assistance of counsel claim. Accordingly, the district court

appropriately denied Miranda-Alfaro’s coram nobis petition, and we affirm its

order.

         AFFIRMED.




                                          4